Citation Nr: 0615676	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability and of so, whether the reopened claim should be 
granted.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from November 1977 until his retirement in August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

Although the RO has addressed the veteran's claim for service 
connection for a bilateral knee disorder on a de novo basis, 
having determined that new and material evidence has been 
presented, the Board must determine on its own whether new 
and material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for a bilateral knee 
disorder and for tinnitus are addressed in the REMAND that 
follows the order section of this decision  


FINDINGS OF FACT

1.  Service connection for a bilateral knee disability was 
denied in an unappealed rating decision of November 1996.

2.  The evidence received since the November 1996 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is sufficient to raise 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a bilateral knee 
disorder was denied by the RO in an unappealed rating 
decision of November 1996 on the basis that the veteran did 
not have a chronic disorder of either knee.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence added to the record since the November 1996 
rating decision includes a January 2003 medical report which 
shows a diagnosis of degenerative joint disease of the knees 
and that the physician believed that it was at least as 
likely as not that the bilateral knee disorder was due to the 
veteran's 20+ years of military service with repeated 
stressful activities.  This evidence is clearly new and 
material so reopening of the claim is in order.  


ORDER

New and material evidence having been presented, reopening of 
the claim of entitlement to service connection for a 
bilateral knee disability is granted.  


REMAND

With respect to the reopen claim, the Board notes that while 
the veteran's private physician opined in January 2003 that 
the veteran has arthritis of both knees as a result of his 
military service, the veteran was not found to have arthritis 
of either knee on a VA examination in July 2004 and the 
private medical report indicates that an X-ray study of the 
veteran's knees was negative.  The veteran was found to 
bilateral chondromalacia on the VA examination, but the 
examiner failed to provide an opinion concerning the etiology 
of the chondromalacia.  In light of these circumstances, the 
Board has determined that the medical evidence of record is 
not adequate to decide the claim and that the veteran should 
be afforded another VA examination.

The veteran claims that service connection is warranted for 
tinnitus because it was caused by noise exposure during his 
military service.  The veteran's service personnel records 
show that his military occupational specialties included 
instructor pilot, electronic warfare officer, and combat 
engineer.  The veteran has not been afforded a VA examination 
in connection with his claim for service connection for 
tinnitus.  Given the veteran's exposure to acoustic trauma 
during service and the veteran's claim of current tinnitus, 
the Board is also of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
chronic tinnitus.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
veteran and request him to provide the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present knee disorders.  The claims 
folder must be made available to and 
reviewed by the examiner.  

Any necessary testing, to include X-rays, 
should be conducted.  The presence of 
arthritis should be confirmed or ruled 
out.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
knees as to whether there is a 50 percent 
or better probability that the disorder 
is etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.  

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
tinnitus.  Any indicated studies should 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner.  

The examiner should determine if the 
veteran has tinnitus and if so should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disability is etiologically related 
to service.  The examiner must provide 
the supporting rationale for all opinions 
expressed.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

6.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of all pertinent evidence and 
in light of all applicable legal 
criteria.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


